
	

114 HR 352 IH: Environmental Protection Agency Accountability Act of 2015
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 352
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Mr. Duffy introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Agriculture, Transportation and Infrastructure, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To rescind funds made available to the Administrator of the Environmental Protection Agency if the
			 Administrator fails to meet certain deadlines.
	
	
 1.Short titleThis Act may be cited as the Environmental Protection Agency Accountability Act of 2015. 2.Definition of AdministratorIn this Act, the term Administrator means the Administrator of the Environmental Protection Agency.
		3.Interim assessment of regulatory requirements and applicable penalties
 (a)In generalNot later than 30 days after the date of enactment of this Act, the Administrator shall ensure that the requirements described in subsection (b) are satisfied.
 (b)RequirementsThe Administrator shall satisfy— (1)section 4 of Executive Order 12866 (5 U.S.C. 601 note) (relating to regulatory planning and review) and Executive Order 13563 (5 U.S.C. 601 note) (relating to improving regulation and regulatory review) (or any successor Executive order establishing requirements applicable to the uniform reporting of regulatory and deregulatory agendas);
 (2)section 602 of title 5, United States Code; (3)section 8 of Executive Order 13132 (5 U.S.C. 601 note) (relating to federalism); and
 (4)section 202(a) of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1532(a)). (c)Financial penalty provisions (1)In generalSubject to paragraph (2), if the Comptroller General of the United States determines that the Administrator fails to satisfy any requirement described in subsection (b), an amount of funding equal to $20,000 per week shall be rescinded from the Office of the Administrator, and once each week thereafter until all the requirements are satisfied.
				(2)Limitations
 (A)1-day grace periodParagraph (1) shall not apply if each requirement listed in subsection (b) is satisfied not later than 1 day after the deadline for the requirement.
 (B)Maximum amount of rescinded fundsNo rescission of funds under paragraph (1) shall exceed, in any fiscal year, an amount equal to 7 percent of the funds made available to the Office of the Administrator.
 (3)AuditsIn any fiscal year in which any funds are rescinded from the Administrator pursuant to this Act, the Inspector General of the Environmental Protection Agency shall—
 (A)conduct an audit to assess compliance with the requirements of this paragraph; and (B)not later than 120 days after the end of the fiscal year during which any funds are rescinded under paragraph (1), submit to the Committee on Environment and Public Works of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Appropriations of the Senate, and the Committee on Appropriations of the House of Representatives a report describing the reasons why the funds were rescinded, including allocations of resources.
 (4)Effect of paragraphNothing in this paragraph affects or limits the application of, or obligation to comply with, any Federal, State, local, or tribal law.
				
